                                   Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 1 of 8


(1) Case Name                                                          (2) Case Number   (3) Filing Date   (4) Assigned Judge        (5) Type of Case
Ortiz & Associates Consulting, LLC v. HP Inc.                          3-18-cv-04032     7/5/2018          Jacqueline Scott Corley   patent
Secure Cam, LLC v. Genexus, LLC                                        3-18-cv-06454     10/22/2018        William H. Alsup          patent
Sockeye Licensing TX LLC v. Fujitsu America, Inc.                      3-18-cv-07492     12/13/2018        James Donato              patent
Mentone Solutions LLC v. ASUS Computer International, Inc.             4-18-cv-07749     12/27/2018        Haywood S Gilliam, Jr.    patent
Pinek IP LLC v. Sercomm USA Inc.                                       4-19-cv-01133     2/28/2019         Jeffrey S. White          patent
Pebble Tide LLC v. Logitech Inc.                                       3-19-cv-02287     4/26/2019         Susan Illston             patent
Secure Cam, LLC v. DJI Technology, Inc.                                5-19-cv-02640     5/15/2019         Lucy H. Koh               patent
Rondevoo Technologies, LLC v. Logitech Inc.                            5-19-cv-02641     5/15/2019         Susan van Keulen          patent
Jezign Licensing, LLC v. Electric Styles LLC                           5-19-cv-02775     5/21/2019         Nathanael M. Cousins      patent
Pebble Tide LLC v. August Home, Inc.                                   3-19-cv-02987     5/30/2019         Susan Illston             patent
OHVA, Inc. v. Eventbrite, Inc.                                         3-19-cv-03342     6/12/2019         Susan Illston             patent
Secure Cam, LLC v. Dahua Technology USA Inc.                           3-19-cv-03433     6/17/2019         Susan Illston             patent
Secure Cam, LLC v. Surveon Corporation                                 3-19-cv-03545     6/19/2019         Susan Illston             patent
Cedar Lane Technologies Inc. v. PicsArt, Inc.                          3-19-cv-03925     7/8/2019          James Donato              patent
Optima Direct, LLC v. Anker Technology Corporation                     3-19-cv-04041     7/15/2019         William H. Alsup          patent
Optima Direct, LLC v. ASUS Computer International, Inc.                3-19-cv-04045     7/15/2019         William H. Alsup          patent
Optima Direct, LLC v. No NDA Inc.                                      3-19-cv-04048     7/15/2019         William H. Alsup          patent
Tellagemini Communication LLC v. Fusion Cloud Company LLC              3-19-cv-04091     7/17/2019         William H. Orrick         patent
Sapphire Crossing LLC v. Algoworks Solutions, Inc                      3-19-cv-04368     7/30/2019         William H. Orrick         patent
Tellagemini Communication LLC v. VirtualPBX.com, Inc.                  3-19-cv-04469     8/1/2019          William H. Orrick         patent
Inventergy LBS, LLC v. Laipac USA                                      4-19-cv-05842     9/19/2019         Jon S. Tigar              patent
Optima Direct, LLC v. Okta, Inc.                                       3-19-cv-06376     10/7/2019         Edward M. Chen            patent
Cedar Lane Technologies Inc. v. AKM Semiconductor, Inc.                3-19-cv-06642     10/16/2019        Sallie Kim                patent
InnoBrilliance, LLC v. Hubb Systems, LLC                               3-19-cv-07244     11/2/2019         Sallie Kim                patent
Persen Technologies Incorporated, v. Aisin Holdings of America, Inc.   3-19-cv-07640     11/20/2019        William H. Alsup          patent
Aristors Licensing LLC v. xMatters, Inc.                               5-19-cv-07756     11/25/2019        Nathanael M. Cousins      patent
Cedar Lane Technologies Inc. v. Digital Palette LLC                    3-19-cv-08298     12/19/2019        Sallie Kim                patent
Cedar Lane Technologies Inc. v. Zoom Video Communications, Inc.        3-20-cv-00552     1/24/2020         William H. Orrick         patent
Cedar Lane Technologies Inc. v. Blackmagic Design Inc.                 3-20-cv-01302     2/20/2020         Vince Chhabria            patent
Optima Direct, LLC v. Dropbox, Inc.                                    4-20-cv-01407     2/25/2020         Yvonne Gonzalez Rogers    patent
Mentone Solutions LLC v. DT Research, Inc.                             3-20-cv-01451     2/26/2020         Susan Illston             patent
Zyrcuits IP LLC v. Cree Inc.                                           5-20-cv-01452     2/26/2020         Virginia K. DeMarchi      patent
Cedar Lane Technologies Inc. v. Eyeris Entertainment                   4-20-cv-02369     4/8/2020          Jon S. Tigar              patent
Cedar Lane Technologies Inc. v. Vivotek USA, Inc.                      5-20-cv-03416     5/20/2020         Edward J. Davila          patent
                                  Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 2 of 8


Celebration IP LLC v. Alpha Omega Semiconductor, Inc.              3-20-cv-03586   5/29/2020    Richard Seeborg      patent
Celebration IP LLC v. Renesas Electronics America Inc.             3-20-cv-03587   5/29/2020    Richard Seeborg      patent
Celebration IP LLC v. Tenergy Corporation                          3-20-cv-03588   5/29/2020    James Donato         patent
Hydro Net LLC v. Skyroam, Inc.                                     3-20-cv-04334   6/29/2020    William H. Orrick    patent
Hydro Net LLC v. CellPhone-Mate, Inc. d/b/a SureCall               3-20-cv-04362   6/30/2020    Vince Chhabria       patent
Sockeye Licensing TX LLC v. Netgear Inc                            5-20-cv-05520   8/9/2020     Lucy H. Koh          patent
Hydro Net LLC v. Topcon Position Systems, Inc.                     5-20-cv-06116   8/31/2020    Lucy H. Koh          patent
Zyrcuits IP LLC v. California Eastern Laboratories, Inc.           3-20-cv-06115   8/31/2020    Edward M. Chen       patent
Aperture Net LLC v. Topcon Position Systems, Inc.                  4-20-cv-06117   8/31/2020    Jeffrey S. White     patent
Zavala Licensing LLC v. Calnex Americas Corporation                3-20-cv-06759   9/29/2020    Richard Seeborg      patent
Cedar Lane Technologies Inc. v. AU Optronics Corporation America   4-20-cv-06769   9/29/2020    Donna M. Ryu         patent
Celebration IP LLC v. NJR Corporation                              3-20-cv-07643   10/30/2020   Laurel Beeler        patent
Encoditech LLC v. Posiflex Business Machines, Inc.                 3-20-cv-07654   10/30/2020   Sallie Kim           patent
Paradise IP LLC v. Canto Software, Inc.                            3-20-cv-07656   10/30/2020   Laurel Beeler        patent
Gladiator IP LLC v. Avision Labs, Inc.                             4-20-cv-07658   10/30/2020   Kandis A. Westmore   patent
                                   Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 3 of 8


(1) Case Name                                                          (6) Result of Case     (7) Date of Disposition   (8) Participation
Ortiz & Associates Consulting, LLC v. HP Inc.                          Stip DWP               12/14/2018                Lead Counsel
Secure Cam, LLC v. Genexus, LLC                                        Stip DWP               1/16/2019                 Lead Counsel
Sockeye Licensing TX LLC v. Fujitsu America, Inc.                      Notice DWOP            4/26/2019                 Lead Counsel
Mentone Solutions LLC v. ASUS Computer International, Inc.             Stip DWP               6/18/2019                 Lead Counsel
Pinek IP LLC v. Sercomm USA Inc.                                       Notice DWP             7/8/2019                  Lead Counsel
Pebble Tide LLC v. Logitech Inc.                                       Notice of Settlement   2/26/2020                 Lead Counsel
Secure Cam, LLC v. DJI Technology, Inc.                                Stip DWP               10/15/2019                Lead Counsel
Rondevoo Technologies, LLC v. Logitech Inc.                            Notice DWOP            7/1/2019                  Lead Counsel
Jezign Licensing, LLC v. Electric Styles LLC                           Notice DWP             12/2/2019                 Lead Counsel
Pebble Tide LLC v. August Home, Inc.                                   Notice of Settlement   2/10/2020                 Lead Counsel
OHVA, Inc. v. Eventbrite, Inc.                                         Notice of Settlement   1/14/2020                 Lead Counsel
Secure Cam, LLC v. Dahua Technology USA Inc.                           Notice DWP             10/24/2019                Lead Counsel
Secure Cam, LLC v. Surveon Corporation                                 Notice DWOP            8/23/2019                 Lead Counsel
Cedar Lane Technologies Inc. v. PicsArt, Inc.                          Notice DWP             11/6/2019                 Lead Counsel
Optima Direct, LLC v. Anker Technology Corporation                     Notice DWOP            10/14/2019                Lead Counsel
Optima Direct, LLC v. ASUS Computer International, Inc.                Stip DWP               11/5/2019                 Lead Counsel
Optima Direct, LLC v. No NDA Inc.                                      Notice DWP             10/3/2019                 Lead Counsel
Tellagemini Communication LLC v. Fusion Cloud Company LLC              Notice DWOP            10/1/2019                 Lead Counsel
Sapphire Crossing LLC v. Algoworks Solutions, Inc                      Stip DWP               12/2/2019                 Lead Counsel
Tellagemini Communication LLC v. VirtualPBX.com, Inc.                  Notice DWOP            1/30/2020                 Lead Counsel
Inventergy LBS, LLC v. Laipac USA                                      Notice DWOP            10/23/2019                Lead Counsel
Optima Direct, LLC v. Okta, Inc.                                       Notice DWOP            12/23/2019                Lead Counsel
Cedar Lane Technologies Inc. v. AKM Semiconductor, Inc.                Notice DWOP            11/8/2019                 Lead Counsel
InnoBrilliance, LLC v. Hubb Systems, LLC                               Notice DWOP            4/9/2020                  Lead Counsel
Persen Technologies Incorporated, v. Aisin Holdings of America, Inc.   Notice DWOP            1/13/2020                 Lead Counsel
Aristors Licensing LLC v. xMatters, Inc.                               Notice DWOP            1/3/2020                  Lead Counsel
Cedar Lane Technologies Inc. v. Digital Palette LLC                    Notice DWOP            1/13/2020                 Lead Counsel
Cedar Lane Technologies Inc. v. Zoom Video Communications, Inc.        Notice DWP             3/6/2020                  Lead Counsel
Cedar Lane Technologies Inc. v. Blackmagic Design Inc.                 Active                 Active                    Lead Counsel
Optima Direct, LLC v. Dropbox, Inc.                                    Active                 Active                    Lead Counsel
Mentone Solutions LLC v. DT Research, Inc.                             Stip DWP               7/2/2020                  Lead Counsel
Zyrcuits IP LLC v. Cree Inc.                                           Notice DWOP            4/16/2020                 Lead Counsel
Cedar Lane Technologies Inc. v. Eyeris Entertainment                   Notice DWOP            7/10/2020                 Lead Counsel
Cedar Lane Technologies Inc. v. Vivotek USA, Inc.                      Notice DWP             8/3/2020                  Lead Counsel
                                  Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 4 of 8


Celebration IP LLC v. Alpha Omega Semiconductor, Inc.              Active        Active        Lead Counsel
Celebration IP LLC v. Renesas Electronics America Inc.             Notice DWOP   8/3/2020      Lead Counsel
Celebration IP LLC v. Tenergy Corporation                          Notice DWOP   8/17/2020     Lead Counsel
Hydro Net LLC v. Skyroam, Inc.                                     Active        Active        Lead Counsel
Hydro Net LLC v. CellPhone-Mate, Inc. d/b/a SureCall               Notice DWOP   10/6/2020     Lead Counsel
Sockeye Licensing TX LLC v. Netgear Inc                            Active        Active        Lead Counsel
Hydro Net LLC v. Topcon Position Systems, Inc.                     Active        Active        Lead Counsel
Zyrcuits IP LLC v. California Eastern Laboratories, Inc.           Active        Active        Lead Counsel
Aperture Net LLC v. Topcon Position Systems, Inc.                  Active        Active        Lead Counsel
Zavala Licensing LLC v. Calnex Americas Corporation                Active        Active        Lead Counsel
Cedar Lane Technologies Inc. v. AU Optronics Corporation America   Notice DWOP   10/15/2020    Lead Counsel
Celebration IP LLC v. NJR Corporation                              Active        Active        Lead Counsel
Encoditech LLC v. Posiflex Business Machines, Inc.                 Active        Active        Lead Counsel
Paradise IP LLC v. Canto Software, Inc.                            Active        Active        Lead Counsel
Gladiator IP LLC v. Avision Labs, Inc.                             Active        Active        Lead Counsel
                                   Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 5 of 8


(1) Case Name                                                          (9) PHV admission requested        (10) PHV fee payment
Ortiz & Associates Consulting, LLC v. HP Inc.                          No                                 No
Secure Cam, LLC v. Genexus, LLC                                        Yes                                Yes
Sockeye Licensing TX LLC v. Fujitsu America, Inc.                      Yes                                Yes
Mentone Solutions LLC v. ASUS Computer International, Inc.             Yes                                Yes
Pinek IP LLC v. Sercomm USA Inc.                                       no - law firm associate appeared   No - law firm associate paid fee
Pebble Tide LLC v. Logitech Inc.                                       No - dismissal before CMC          N/A
Secure Cam, LLC v. DJI Technology, Inc.                                No - dismissal before CMC          N/A
Rondevoo Technologies, LLC v. Logitech Inc.                            No - dismissal before CMC          N/A
Jezign Licensing, LLC v. Electric Styles LLC                           No - dismissal before CMC          N/A
Pebble Tide LLC v. August Home, Inc.                                   Yes                                Yes
OHVA, Inc. v. Eventbrite, Inc.                                         No - dismissal before CMC          N/A
Secure Cam, LLC v. Dahua Technology USA Inc.                           No - dismissal before CMC          N/A
Secure Cam, LLC v. Surveon Corporation                                 No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. PicsArt, Inc.                          No - dismissal before CMC          N/A
Optima Direct, LLC v. Anker Technology Corporation                     No - dismissal before CMC          N/A
Optima Direct, LLC v. ASUS Computer International, Inc.                No - dismissal before CMC          N/A
Optima Direct, LLC v. No NDA Inc.                                      No - dismissal before CMC          N/A
Tellagemini Communication LLC v. Fusion Cloud Company LLC              No - dismissal before CMC          N/A
Sapphire Crossing LLC v. Algoworks Solutions, Inc                      Yes                                Yes
Tellagemini Communication LLC v. VirtualPBX.com, Inc.                  No - dismissal before CMC          N/A
Inventergy LBS, LLC v. Laipac USA                                      No - dismissal before CMC          N/A
Optima Direct, LLC v. Okta, Inc.                                       No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. AKM Semiconductor, Inc.                No - dismissal before CMC          N/A
InnoBrilliance, LLC v. Hubb Systems, LLC                               No - dismissal before CMC          N/A
Persen Technologies Incorporated, v. Aisin Holdings of America, Inc.   No - dismissal before CMC          N/A
Aristors Licensing LLC v. xMatters, Inc.                               No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. Digital Palette LLC                    No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. Zoom Video Communications, Inc.        No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. Blackmagic Design Inc.                 Yes                                Yes
Optima Direct, LLC v. Dropbox, Inc.                                    Yes                                Yes
Mentone Solutions LLC v. DT Research, Inc.                             No - dismissal before CMC          N/A
Zyrcuits IP LLC v. Cree Inc.                                           No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. Eyeris Entertainment                   No - dismissal before CMC          N/A
Cedar Lane Technologies Inc. v. Vivotek USA, Inc.                      Yes                                Yes
                                  Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 6 of 8


Celebration IP LLC v. Alpha Omega Semiconductor, Inc.              Yes                         Yes
Celebration IP LLC v. Renesas Electronics America Inc.             No - dismissal before CMC   N/A
Celebration IP LLC v. Tenergy Corporation                          No - dismissal before CMC   N/A
Hydro Net LLC v. Skyroam, Inc.                                     Yes                         Yes
Hydro Net LLC v. CellPhone-Mate, Inc. d/b/a SureCall               No - dismissal before CMC   N/A
Sockeye Licensing TX LLC v. Netgear Inc                            Yes                         Yes
Hydro Net LLC v. Topcon Position Systems, Inc.                     Yes                         Yes
Zyrcuits IP LLC v. California Eastern Laboratories, Inc.           Yes                         Yes
Aperture Net LLC v. Topcon Position Systems, Inc.                  Yes                         Yes
Zavala Licensing LLC v. Calnex Americas Corporation                Yes                         Yes
Cedar Lane Technologies Inc. v. AU Optronics Corporation America   No - dismissal before CMC   N/A
Celebration IP LLC v. NJR Corporation                              Yes                         Yes
Encoditech LLC v. Posiflex Business Machines, Inc.                 Yes                         Yes
Paradise IP LLC v. Canto Software, Inc.                            Yes                         Yes
Gladiator IP LLC v. Avision Labs, Inc.                             Yes                         Yes
                                   Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 7 of 8


(1) Case Name                                                          (11) Local Counsel
Ortiz & Associates Consulting, LLC v. HP Inc.                          Matter transferred from ILND and dismissed prior to CMC
Secure Cam, LLC v. Genexus, LLC                                        Nicholas Ranallo
Sockeye Licensing TX LLC v. Fujitsu America, Inc.                      Nicholas Ranallo
Mentone Solutions LLC v. ASUS Computer International, Inc.             Steven Anton Nielsen
Pinek IP LLC v. Sercomm USA Inc.                                       Steven Anton Nielsen
Pebble Tide LLC v. Logitech Inc.                                       Steven Anton Nielsen
Secure Cam, LLC v. DJI Technology, Inc.                                Steven Anton Nielsen
Rondevoo Technologies, LLC v. Logitech Inc.                            Steven Anton Nielsen
Jezign Licensing, LLC v. Electric Styles LLC                           Steven Anton Nielsen
Pebble Tide LLC v. August Home, Inc.                                   Steven Anton Nielsen
OHVA, Inc. v. Eventbrite, Inc.                                         Steven Anton Nielsen
Secure Cam, LLC v. Dahua Technology USA Inc.                           Steven Anton Nielsen
Secure Cam, LLC v. Surveon Corporation                                 Steven Anton Nielsen
Cedar Lane Technologies Inc. v. PicsArt, Inc.                          Steven Anton Nielsen
Optima Direct, LLC v. Anker Technology Corporation                     Steven Anton Nielsen
Optima Direct, LLC v. ASUS Computer International, Inc.                Steven Anton Nielsen
Optima Direct, LLC v. No NDA Inc.                                      Steven Anton Nielsen
Tellagemini Communication LLC v. Fusion Cloud Company LLC              Steven Anton Nielsen
Sapphire Crossing LLC v. Algoworks Solutions, Inc                      Steven Anton Nielsen
Tellagemini Communication LLC v. VirtualPBX.com, Inc.                  Steven Anton Nielsen
Inventergy LBS, LLC v. Laipac USA                                      Steven Anton Nielsen
Optima Direct, LLC v. Okta, Inc.                                       Steven Anton Nielsen
Cedar Lane Technologies Inc. v. AKM Semiconductor, Inc.                Steven Anton Nielsen
InnoBrilliance, LLC v. Hubb Systems, LLC                               Steven Anton Nielsen
Persen Technologies Incorporated, v. Aisin Holdings of America, Inc.   Steven Anton Nielsen
Aristors Licensing LLC v. xMatters, Inc.                               Steven Anton Nielsen
Cedar Lane Technologies Inc. v. Digital Palette LLC                    Steven Anton Nielsen
Cedar Lane Technologies Inc. v. Zoom Video Communications, Inc.        Kirk J. Anderson
Cedar Lane Technologies Inc. v. Blackmagic Design Inc.                 Kirk J. Anderson
Optima Direct, LLC v. Dropbox, Inc.                                    Kirk J. Anderson
Mentone Solutions LLC v. DT Research, Inc.                             Kirk J. Anderson
Zyrcuits IP LLC v. Cree Inc.                                           Kirk J. Anderson
Cedar Lane Technologies Inc. v. Eyeris Entertainment                   Kirk J. Anderson
Cedar Lane Technologies Inc. v. Vivotek USA, Inc.                      Lindsey Wagner
                                  Case 3:20-cv-01302-VC Document 60-2 Filed 11/13/20 Page 8 of 8


Celebration IP LLC v. Alpha Omega Semiconductor, Inc.              Steven W. Ritcheson
Celebration IP LLC v. Renesas Electronics America Inc.             Steven W. Ritcheson
Celebration IP LLC v. Tenergy Corporation                          Steven W. Ritcheson
Hydro Net LLC v. Skyroam, Inc.                                     Steven W. Ritcheson
Hydro Net LLC v. CellPhone-Mate, Inc. d/b/a SureCall               Steven W. Ritcheson
Sockeye Licensing TX LLC v. Netgear Inc                            Michael J. Glenn
Hydro Net LLC v. Topcon Position Systems, Inc.                     Steven W. Ritcheson
Zyrcuits IP LLC v. California Eastern Laboratories, Inc.           Steven W. Ritcheson
Aperture Net LLC v. Topcon Position Systems, Inc.                  Steven W. Ritcheson
Zavala Licensing LLC v. Calnex Americas Corporation                Steven W. Ritcheson
Cedar Lane Technologies Inc. v. AU Optronics Corporation America   Michael J. Glenn
Celebration IP LLC v. NJR Corporation                              Steven W. Ritcheson
Encoditech LLC v. Posiflex Business Machines, Inc.                 Steven W. Ritcheson
Paradise IP LLC v. Canto Software, Inc.                            Steven W. Ritcheson
Gladiator IP LLC v. Avision Labs, Inc.                             Steven W. Ritcheson
